Citation Nr: 1510994	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ), now retired.  Proper procedures were taken to provide the Veteran with the option of testifying before another VLJ.  In December 2014, the Veteran opted not to appear at another Board hearing.  

This matter has been previously remanded by the Board in July 2012 and February 2014.  


FINDING OF FACT

Bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels as an aircraft maintenance specialist working on a jet flight line during service.  


CONCLUSION OF LAW

Bilateral hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a bilateral hearing loss disability, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (e.g., sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran avers that his bilateral hearing loss disability began during service and is otherwise due to acoustic trauma in service.  The Veteran's military occupational specialty was aircraft maintenance specialist.  He stated that he was constantly exposed to loud noises as he worked under jet engines.  The Board accepts the Veteran's exposure to hazardous noise in service as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The Veteran currently demonstrates a sensorineural bilateral hearing loss disability pursuant to VA regulations.  See June 2014 VA Audiological Evaluation. 

At the enlistment examination in July 1953, the Veteran's hearing was normal bilaterally.  The entrance audiogram shows, in decibels, as follows (after conversion to standards pursuant to International Standards Organization (ISO)-American National Standards Institute (ANSI)):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
5
LEFT
20
10
20
20
10

The July 1967 separation audiogram revealed pure tone thresholds, in decibels, as follows (in ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
10
LEFT
20
15
25
20
10

Based on the audiograms above, it is evident that although the Veteran did not demonstrate a hearing loss disability pursuant to VA regulations, there is a notable shift in hearing acuity from entrance to separation from service.  Pursuant to Hensley, the Veteran demonstrated abnormal hearing at separation.  In other words, at separation, there was hearing loss that did not rise to the level of disability.

On this record, the Veteran first demonstrates a hearing loss disability pursuant to VA regulations in 1996 as shown by hearing conservation data from his private employment.  See November 1996 Lucas AeroSpace Incorporated Hearing Conservation Data.  As evidenced by the record, there was no hearing loss disability pursuant to VA standards during service or within one year after separation from service.  However, the Board also notes that, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  

The Veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303 . In this respect, the Board has considered the Veteran's competent and credible statements as to his hearing loss disability.  The Veteran provided testimony as to his noise exposure in connection with his duties in service.  He stated that he did not wear hearing protection as he felt "invincible" as a 20-something year-old in service.  He reported that his post-service occupation also involved exposure to loud noises as he was a jet mechanic for 25 years, but that he regularly wore hearing protection the entire time.  He testified that other than periodic examinations in connection with his post-service employment, he did not receive treatment for his hearing loss disability until the 2000s, several years before he received hearing aids from VA in 2006.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372 (2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).

The Veteran is competent to describe symptoms of an injury or illness, such as loss of hearing, and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"); see also Charles v. Principi, 16 Vet. App. 370 (2002).  As stated, it is within the scope of the Veteran's competency for him to describe diminishing hearing capacity during service and thereafter.  

The Board notes that there are inadequate VA opinions that address the question of nexus for the hearing loss disability.  Specifically, February 2009 and June 2014 examiners did not correctly note the record of abnormal hearing that was shown at the separation examination.  With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

Due to the inadequate nature of these nexus opinions (e.g., lack of supporting rationale, failure to consider the in-service shift in hearing acuity), the Board does not assign any probative value to this evidence.  As a result, the Veteran's competent and credible statements are not converted by the record.  

In conclusion, the Board finds the evidence shows that the current bilateral sensorineural hearing loss is as likely as not are due to the Veteran's established exposure to harmful noise levels as an aircraft maintenance specialist working on a jet flight line during service.  Service connection is warranted for a bilateral hearing loss disability.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


